PER curiam:
HH
En 1974, la peticionaria Asociación Recreativa Round Hill Inc., una corporación sin fines de lucro que existía desde 1963, fue autorizada por el Secretario del Departa-mento de Recreación y Deportes (en adelante D.R.D.) a ad-ministrar las instalaciones recreativas públicas de la urba-nización Round Hill de Trujillo Alto, Puerto Rico. El 30 de junio de 1995, la peticionaria suscribió un convenio de co-laboración con otra entidad corporativa afín, el Club de Natación de Round Hill, Inc. (el Club), para estipular la relación entre ambas entidades. El 20 de junio de 1997, el Secretario del D.R.D. emitió una resolución parcial me-diante la cual dispuso prorrogar dicho convenio hasta que se resolvieran unos asuntos económicos relativos al uso de las instalaciones por parte del Club. Además ordenó a las partes a que iniciaran una negociación de buena fe para alcanzar un nuevo acuerdo.
El 27 de agosto de 1997, deterioradas ya las relaciones entre la peticionaria y el Club, el Secretario del D.R.D. emitió otra resolución parcial mediante la cual, en lo per-tinente, ordenó a las personas que estaban actuando como administradores de la Asociación que desistieran de actuar en forma arbitraria contra los miembros del Club.
Un mes después, el 16 de septiembre de 1997, el director de la División de Asociaciones Recreativas del D.R.D. presentó una querella mediante la cual solicitó al D.R.D. que declarara a la Asociación “inoperante”. Fundamentó su *94solicitud en que la Asociación no le estaba dando participa-ción al Club en los asuntos relacionados con las facilidades públicas deportivas, y en que se le había dificultado el uso de las instalaciones a los miembros del Club, entre otras cosas. Por su parte, el Club también presentó una querella, el 17 de septiembre de 1997, por las alegadas actuaciones arbitrarias de la Junta de Directores de la Asociación para con sus miembros. Ese mismo día, mediante orden admi-nistrativa, el Secretario del D.R.D. declaró “inoperante” a la Asociación y ordenó que se nombrara un comité de tran-sición para, entre otras cosas, reorganizar dicha Asociación. Posteriormente, el 25 de septiembre, el director de la División de Asociaciones Recreativas del D.R.D., me-diante carta, le requirió al Vicepresidente de la Asociación la entrega de las llaves, del inventario, de los contratos y de cualquier documentación necesaria para continuar el funcionamiento de la Asociación a tenor con la orden admi-nistrativa referida.
Así las cosas, el 1ro de octubre de 1997, la Asociación presentó ante el Tribunal de Primera Instancia una peti-ción de entredicho provisional, injunction preliminar y per-manente, para que dejaran sin efecto las órdenes emitidas por el D.R.D. y el director de la División de Asociaciones Recreativas de 17 y 25 de septiembre de 1997. En esencia, cuestionó la autoridad del D.R.D. para emitir dichas órde-nes, que en efecto realizaban la liquidación de un ente cor-porativo privado y la incautación de sus haberes. El 2 de octubre de 1997, la petición de entredicho provisional fue declarada no ha lugar y se señaló una conferencia con an-telación a la vista de injunction preliminar.
El 8 de octubre de 1997, luego de escuchar a ambas partes, el Tribunal de Primera Instancia remitió el caso al foro administrativo para que el D.R.D. designara un oficial examinador y celebrara una vista administrativa sobre el asunto. El foro de instancia, además, designó un comité integrado por personas de la comunidad para atender la *95manera en que se resolverían los trámites ordinarios de la Asociación, en lo que se dilucidaban las diferencias entre las partes.
El D.R.D. designó al oficial examinador referido el 30 de octubre de 1997. Además, señaló el 10 de noviembre de 1997 para la celebración de la vista administrativa aludida. La notificación de dicha vista fue hecha el 31 de octubre de 1997, depositada en el correo el 4 de noviembre y recibida por la peticionaria el 7 de noviembre de 1997.
El 10 de noviembre de 1997, la peticionaria presentó ante el D.R.D. y el Tribunal de Primera Instancia una mo-ción sobre irregularidades en la citación a la vista administrativa. En dicha moción alegó que la notificación a la vista era defectuosa por haber sido efectuada en contra-vención a lo dispuesto por la Ley de Procedimiento Admi-nistrativo Uniforme del Estado Libre Asociado de Puerto Rico. No obstante, ese mismo día se celebró la vista admi-nistrativa sin la comparecencia de la peticionaria.
El 20 de noviembre de 1997, luego de examinar el in-forme del referido oficial examinador, el Secretario del D.R.D. lo adoptó. Emitió una resolución y orden, en virtud de la cual declaró “inoperante” a la Junta de Directores de la Asociación y ordenó la entrega al Departamento de todas las llaves, del inventario de equipo, los libros de contabili-dad, cheques y dinero en efectivo y otras pertenencias de la Asociación.
Por otro lado, ante el Tribunal de Primera Instancia se celebraron varias vistas antes de la celebración de la vista de injunction preliminar. El tribunal le expresó a la peti-cionaria que ésta venía obligada a utilizar los recursos or-dinarios que tuviera a su disposición ante la agencia administrativa. A tenor con ello, el 10 de diciembre de 1997 la peticionaria presentó ante el D.R.D. una Moción de re-consideración a la resolución emitida el 20 de noviembre de 1997. Esta moción fue declarada no ha lugar por el D.R.D. el 3 de febrero de 1998.
*96Por su parte, el Tribunal de Primera Instancia en corte abierta declaró sin lugar la petición de injunction prelimi-nar porque no se cumplían con los requisitos para su concesión.
En vista de la decisión adversa del D.R.D., el 5 de marzo de 1998 la peticionaria presentó un recurso ante el Tribunal de Circuito de Apelaciones solicitando la revisión de la resolución emitida por el D.R.D. el 20 de noviembre de 1997. Mediante Resolución de 19 de junio de 1998, archi-vada copia de su notificación el 25 de junio de 1998, el foro apelativo declaró no ha lugar la solicitud de revisión. Ade-más, impuso una sanción de $1,000 a la peticionaria por estimar que el recurso presentado era frívolo. El foro ape-lativo resolvió que si bien era cierto que el D.R.D. no había cumplido con las normas establecidas por la Ley de Proce-dimiento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico para la notificación de la vista, la peticionaria había recibido la notificación y “[a] pesar de ello optó por no comparecer a la misma, sin excusarse ni pedir suspensión, para luego formular objeciones a la forma y manera en que fue notificada la misma. Al tomar la decisión de no comparecer a la vista, la Asociación sabía que ello tendría unas consecuencias”. Añadió que la deci-sión de la peticionaria de no comparecer a la vista “no puede justificarse de forma alguna y sólo puede enten-derse, al examinar todo el trámite procesal del caso, como una estrategia más para ocasionar [la] dilación injustifi-cada de los procedimientos”. Esta última expresión fue he-cha por el Tribunal de Circuito de Apelaciones sin exponer las razones en las que fundamentó esta conclusión de he-cho, y sin darle a la peticionaria la ocasión de expresarse sobre el particular antes de que el tribunal formulase tal conclusión.
Inconforme con esta determinación, el 28 de agosto de 1998 la peticionaria interpuso el presente recurso ante nos y planteó, en lo pertinente, lo siguiente:
*97B. [E]rró el Tribunal de Circuito de Apelaciones al no ordenar la celebración de una nueva vista administrativa al no haberse notificado conforme lo requiere la sección 2159 de la Ley de Procedimiento Administrativo Uniforme, constituyendo una violación al debido proceso de ley garantizado por la Constitu-ción del Estado Libre Asociado de Puerto Rico; a pesar de haber dictaminado que el Departamento no cumplió con el término que dispone la ley y de haberse presentado el día de la vista una oportuna moción sobre irregularidades en la notificación de la vista ante el Departamento.
C. Erró el Tribunal de Circuito de Apelaciones al sancionar a la Asociación a tenor con la Regla 85 del Reglamento del Tribunal de Circuito de Apelaciones; a pesar de ser un recurso donde se plantean la interpretación de tres leyes trascendentales como lo son la ley orgánica del Departamento de Recreación y Depor-tes, la Ley de Procedimiento Administrativo Uniforme y la Ley General de Corporaciones en un asunto tan novel como lo es qui[é]n tiene la facultad en ley de conceder y eliminar la perso-nalidad jurídica corporativa.
El 25 de noviembre de 1998, emitimos una orden me-diante la cual requerimos a la parte recurrida que mos-trara causa por la cual no debía expedirse el recurso y re-vocarse el dictamen apelativo por no haber ordenado la celebración de una nueva vista administrativa conforme lo requiere la See. 3.9 de la Ley de Procedimiento Adminis-trativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2159, y por imponer una sanción a la parte peticionaria. El 18 de diciembre del mismo año, la recu-rrida compareció mediante escrito en Oposición a Petición de Certiorari. Con el beneficio de la comparecencia de am-bas partes, procedemos a resolver según lo intimado.
I — I
La See. 3.9 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, supra, dispone que:
La agencia notificará por escrito a todas las partes o a sus representantes autorizados e interventores la fecha, hora y lu-*98gar en que se celebrará la vista adjudicativa. La notificación se deberá efectuar por correo o personalmente con no menos de quince (15) días de anticipación a la fecha de la vista, excepto que por causa debidamente justificada, consignada en la notifi-cación, sea necesario acortar dicho periodo, y deberá contener la siguiente información:
(a) Fecha, hora y lugar en que se celebrará la vista, así como su naturaleza y propósito.
(b) Advertencia de que las partes podrán comparecer asisti-das de abogados, pero no estarán obligadas a estar así repre-sentadas, incluyendo los casos de corporaciones y sociedades.
(c) Cita de la disposición legal o reglamentaria que autoriza la celebración de la vista.
(d) Referencia a las disposiciones legales o reglamentarias presuntamente infringidas, si se imputa una infracción a las mismas, y a los hechos constitutivos de tal infracción.
(e) Apercibimiento de las medidas que la agencia podrá tomar si una parte no comparece a la vista.
(f) Advertencia de que la vista no podrá ser suspendida. (En-fasis suplido.)
La notificación a la vista en el caso de autos tiene fecha de 31 de octubre de 1997, o sea, diez (10) días antes de 10 de noviembre de 1997, fecha señalada para la celebración de la vista. Esta notificación fue depositada en el correo el 4 de noviembre de 1997 y no fue recibida por la Asociación hasta el viernes 7 de noviembre, tres (3) días antes de la celebración de la vista.
Es evidente que el D.R.D. incurrió en una clara viola-ción de las disposiciones de la Ley de Procedimiento Admi-nistrativo Uniforme del Estado Libre Asociado de Puerto Rico respecto a la notificación en cuestión. Tanto el propio tribunal apelativo como la parte recurrida así lo reconocen. Esta última, en su comparecencia ante nos, expresa que “[n]o podemos negar que la parte recurrida no cumplió con el término dispuesto en la Ley Núm. 170 ...”.
El propósito de la See. 3.9 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, supra, es permitir a las partes prepararse adecuadamente para la vista administrativa. Es por esto que la ley requiere no menos de quince días de *99anticipación para la notificación de la vista, salvo que exista causa debidamente justificada para acatar dicho tér-mino, consignada en la notificación. Sobre este particular señala el Prof. Demetrio Fernández Quiñones, en su obra Derecho Administrativo y Ley de Procedimiento Adminis-trativo Uniforme, Colombia, Ed. Forum, 1993, pág. 165, que:
La reducción del periodo no puede ser de tal magnitud que le afecte al querellado su derecho a preparar su defensa, bien en lo referente a contestar la querella como a la disponibilidad de la prueba oral o documental que necesite el día de la vista.
Se trata de un término de cumplimiento estricto que las agencias vienen obligadas a observar, y que el foro apela-tivo viene obligado a hacerlo valer.
No hay duda que una notificación enviada con seis días de antelación a la celebración de una vista, además de no cumplir con lo claramente requerido por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, no les brinda a las partes tiempo suficiente para prepararse adecuadamente para su comparecencia ante la agencia administrativa. Erró el tribunal apelativo al no resolver conforme a la ley.
Además, fue claramente errónea la determinación del Tribunal de Circuito de Apelaciones, tomada sin base en el expediente ni fundamento alguno, de que la decisión de la peticionaria de no comparecer a la vista era “una estrate-gia más para ocasionar dilación injustificada de los procedimientos”. El foro apelativo, como tribunal de dere-cho, no tenía justificación para hacer dicha determinación.
f — i I — (
El Tribunal de Circuito de Apelaciones, además de declarar sin lugar la petición de revisión, impuso una sanción económica a la peticionaria por presentar un recurso *100frívolo. La Regia 85 del Reglamento del Tribunal de Cir-cuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, aprobado el 25 de abril de 1996, dispone, en lo pertinente, lo siguiente:
(B) Si el Tribunal de Circuito de Apelaciones determina que el recurso ante su consideración es frívolo o que se presentó para dilatar los procedimientos, lo denegará o desestimará, se-gún sea el caso, e impondrá a la parte promovente o a su abo-gado(a) las costas, los gastos, los honorarios de abogado(a) y la sanción económica que estime apropiada, la cual deberá refle-jar, en lo posible, el costo de la dilación para el Estado y para la parte opositora recurrida causado por la interposición del re-curso, conforme a las guías que establezca el Tribunal de Cir-cuito de Apelaciones.
Lo frívolo se define como “[a]quello que no tiene razón de ser, sin méritos, sin peso ni lógica alguna”. I. Rivera García, Diccionario de Términos Jurídicos, 2da ed., New Hampshire, Equity Publishing Corp., 1985, pág. 108. Sólo lo claramente irrazonable o inmeritorio debe dar paso a una determinación de frivolidad por un tribunal apelativo. Al discutir la norma procesal sobre la imposición de honorarios de abogado por temeridad hemos expresado que el objetivo de dicha regla es “castigar a aquel litigante perdidoso que, por su terquedad, obstinación, frivolidad o insistencia —en actitud desprovista de fundamentos— obliga a la parte contraria a asumir innecesariamente las molestias, gastos e inconvenientes de un pleito”. Santos Bermúdez v. Texaco P.R., Inc., 123 D.P.R. 351, 356 (1989); Velázquez Ortiz v. U.P.R., 128 D.P.R. 234 (1991); Fernández v. San Juan Cement Co., Inc., 118 D.P.R. 713 (1987).
Sin entrar a discutir los méritos de la alegación de la peticionaria ante el foro apelativo sobre la ausencia de fa-cultad del DRD para declarar “inoperante” a la junta de directores de una asociación recreativa incorporada bajo la Ley General de Corporaciones de 1995, a tenor con lo que determinamos hoy sobre la notificación defectuosa, resol-vemos que abusó de su discreción el Tribunal de Circuito *101de Apelaciones al imponer una sanción económica a la peticionaria. El recurso presentado no era frivolo.
IV
Por los fundamentos expresados antes, procede que se expida el recurso, se revoque la resolución dictada por el Tribunal de Circuito de Apelaciones y se ordene la celebra-ción de una nueva vista administrativa en la que se salva-guarden los derechos estatutarios de todas las partes. Asi-mismo, procede que se revoque la sanción económica de $1,000 impuesta por el Tribunal de Circuito de Apelaciones.

Se ditará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton concurrió sin opinión. El Juez Asociado Señor Rebollo López no interviene. El Juez Asociado Señor Corrada Del Río no intervino.